Opinion issued July 31, 2014




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas


                               NO. 01-13-00872-CV


                      JAMALL ANDERSON, Appellant

                                       V.
          LARRY TRUELOVE AND BRADY ROBLES, Appellees


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-55836


                                 OPINION

      This is an interlocutory appeal from the trial court’s denial of appellant

Jamall Anderson’s application for a temporary injunction to enjoin appellees Larry

Truelove and Brady Robles from removing Anderson as the minister at West End
Church of Christ. We hold that the trial court is without jurisdiction to resolve the

controversy and, accordingly, we dismiss the case for want of subject-matter

jurisdiction.

                                   Background

      West End Church of Christ, which has approximately 16 members, was

incorporated as a Texas non-profit corporation in 2010.                On Tuesday,

September 10, 2013,1 Anderson, who was then the minister of the church,

telephoned most of the church members to call a meeting for that evening.

Approximately 10 people attended the meeting, at which Anderson confessed that

he had taken money from the church to pay expenses for his sick mother.

Anderson asked whether the attendees wanted to retain him as minister, and

according to one of the attendees, Paul Dorian Williams, eight members at the

meeting agreed to forgive him and retain him.

      Another member who was present, Carl Lilly, disagreed. Lilly objected that

members had not received proper notice of the meeting, and also objected to

Anderson continuing as minister. Ultimately, Anderson decided that a second

meeting should be held the next evening, because four members had been unable

to attend the Tuesday meeting.

1
      The parties agree that this meeting was held on Tuesday, September 10, 2013, but
      they sometimes mistakenly describe it as the September 11 meeting.
                                          2
      At the Wednesday night meeting, Anderson distributed copies of the checks

that he acknowledged he wrote against the church’s account to pay his mother’s

expenses. According to Anderson, the attendees at the Wednesday night meeting

also agreed that he should be retained as minister.

      Anderson believed that any issues related to his misappropriation of money

had been resolved during these two meetings. But on Saturday, September 14,

2013, Anderson arrived at the church to prepare for his Sunday morning lesson and

was handed a letter stating that the church was terminating him for embezzling

church funds.    The letter was signed by appellees Larry Truelove and Brady

Robles. Truelove and Robles were identified as two of the three members of the

church’s board of directors in the church’s 2010 certificate of formation filed with

the Texas Secretary of State.

      On September 19, 2013, Anderson sued Truelove and Robles. Anderson

alleged that Truelove and Robles had changed the church’s locks and unlawfully

excluded him.      Anderson requested temporary and permanent injunctions

restraining them from interfering with his duties as minister of West End Church.

Anderson contended that neither Truelove nor Robles had the power to fire him

because (1) Robles had stepped down, and Truelove had been removed, from the

board of directors, and (2) the church’s bylaws did not confer upon the directors

                                          3
authority to terminate the minister. Anderson’s petition asserted a single cause of

action—a request for a declaratory judgment that his termination was void and that

he and two other church members, not Truelove or Robles, constituted the board of

directors. Anderson obtained an ex parte temporary restraining order prohibiting

Truelove and Robles from excluding Anderson from church premises or interfering

with his ministerial work.

      The next day, Truelove and Robles moved to dissolve the temporary

restraining order, citing the ecclesiastical abstention doctrine as the basis for their

contention that the trial court lacked subject-matter jurisdiction over the dispute.

The parties entered into an agreed order dissolving the temporary restraining order

and dictating limits on each side’s behavior pending the hearing on the application

for a temporary injunction.

      On September 27, 2013, the trial court held a hearing on Anderson’s

application for a temporary injunction.        Anderson presented four witnesses:

himself, Robles, Dr. James Maxwell, who had worked with Anderson to revise the

church’s bylaws in 2013, and Williams, a church member who attended the

meeting on September 10. Anderson introduced two exhibits: the church’s 2010

certificate of formation and a copy of a seven-year plan that he had developed for

the church. The thrust of Anderson’s argument at the hearing was two-fold: (1) the

                                          4
church members had already voted to retain him, and that vote should not be

disturbed, and (2) the bylaws did not permit Truelove and Robles to terminate him.

      At the hearing, Maxwell testified that the revised bylaws, which had been

adopted by the church in May 2013, did not expressly authorize the board of

directors to remove a minister. Maxwell testified that each Church of Christ is

autonomous and “makes its own decisions for its own work without the

jurisdiction of another body” and agreed that “whether . . . Anderson stays or goes

is something for the church members to decide.”

       Robles agreed that he “ceased to be a director in 2011” and that bylaws

“were enacted that replaced [him] as a director,” but he also testified that he was a

director when he signed the letter terminating Anderson. He did not explain how

or when he purportedly became a director for a second time. He said that he

signed Anderson’s termination letter because members of the church asked him to,

but that there was no meeting or vote by the congregation to terminate Anderson.

      Much of the testimony at the hearing focused on the two meetings that

Anderson called. Williams, who attended the first meeting, was asked whether the

members were given three days’ notice of the meeting, as purportedly required by

the bylaws. He testified that he was notified of the meeting on the same day that it

was held. In response to similar questions regarding whether he gave proper notice

                                         5
of the two meetings, Anderson asserted that the bylaws gave him “leeway to call

special meetings without a prior notice.” He acknowledged, however, that the

bylaws required seven days’ notice of a special meeting of members.

        At the conclusion of the hearing, the trial court determined that the two

meetings called by Anderson did not comply with the church bylaws’ notice

requirement, and that a special meeting complying with the bylaws’ notice

requirement should be held. On October 7, 2013, the trial court entered an order

(1) denying Anderson’s request for a temporary injunction and (2) appointing a

special master to conduct a properly-noticed special meeting during which the

church membership would vote on whether to retain Anderson.2                Anderson

appealed.

                                     Discussion

        We address our subject-matter jurisdiction because both sides argue that the

ecclesiastical abstention doctrine limits the trial court’s authority to adjudicate the

case.    Truelove and Robles argue that the trial court lacked subject-matter

jurisdiction to adjudicate any issue in the case. They urge us to dismiss the case.

For his part, Anderson contends that the trial court (1) lacked subject-matter

jurisdiction to determine the propriety of the two meetings that he called and to

2
        According to Truelove and Robles, a properly-noticed vote was held on October
        28, 2013, and all 15 members present voted to terminate Anderson.
                                          6
order a properly-noticed meeting and vote, but (2) had jurisdiction to grant his

request for a temporary injunction and erred in failing to do so.

A. Subject-Matter Jurisdiction and Standard of Review

      “Subject matter jurisdiction cannot be waived or conferred by agreement”

and “can be raised at any time,” including in an interlocutory appeal. See Rusk

State Hosp. v. Black, 392 S.W.3d 88, 103 (Tex. 2012). We review the existence of

subject-matter jurisdiction de novo. State v. Holland, 221 S.W.3d 639, 642 (Tex.

2007); Tex. Dep’t. of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex.

2004). Our standard for reviewing subject-matter jurisdiction requires the pleader

to allege facts that affirmatively demonstrate the trial court’s jurisdiction to hear

the cause. Dallas Cnty. Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465,

469 (Tex. App.—Dallas 1994, writ denied) (citing Tex. Ass’n of Bus. v. Tex. Air

Control Bd., 852 S.W.2d 440, 446 (Tex.1993)). When reviewing subject-matter

jurisdiction, we must construe the petition in favor of the pleader, and if necessary,

review the entire record to determine if any evidence supports jurisdiction. See id.

(citing Tex. Ass’n of Bus., 852 S.W.2d at 446).

B. Ecclesiastical Abstention Doctrine

      “The Free Exercise clause of the First Amendment to the United States

Constitution precludes civil courts from delving into matters focused on

                                          7
‘theological controversy, church discipline, ecclesiastical government, or the

conformity of the members of a church to the standard of morals required of

them.’” Thiagarajan v. Tadepalli, Nos. 14-13-00132-CV & 14-13-00133-CV,

2014 WL 1711224, at *5 (Tex. App.—Houston [14th Dist.] Apr. 30, 2014, no pet.

h.) (quoting Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 713–14,

96 S. Ct. 2372, 2382 (1976)). “The First Amendment is applicable to the states

through the Fourteenth Amendment.” Masterson v. Diocese of Nw. Tex., 422
S.W.3d 594, 601 (Tex. 2013) (citing Cantwell v. Connecticut, 310 U.S. 296, 303,

60 S. Ct. 900, 903 (1940)).

       “Determining the reach of subject matter jurisdiction in disputes involving

religious   organizations     requires   consideration   of   competing    demands.”

Thiagarajan, 2014 WL 1711224, at *5. “Courts do not have jurisdiction to decide

questions of an ecclesiastical or inherently religious nature, so as to those questions

they must defer to decisions of appropriate ecclesiastical decision makers.”

Masterson, 422 S.W.3d at 605–06. “But Texas courts are bound to exercise

jurisdiction vested in them by the Texas Constitution and cannot delegate their

judicial prerogative where jurisdiction exists.” Id. at 606 (courts must “fulfill their

constitutional obligation to exercise jurisdiction where it exists, yet refrain from

exercising jurisdiction where it does not exist.”); see also id. at 596 (Texas courts

                                           8
have a “constitutional duty to decide disputes within their jurisdiction while still

respecting limitations the First Amendment places on that jurisdiction.”).

      “Properly exercising jurisdiction requires courts to apply neutral principles

of law to non-ecclesiastical issues involving religious entities in the same manner

as they apply those principles to other entities and issues.” Masterson, 422 S.W.3d

at 606. “Thus, courts are to apply neutral principles of law to issues such as land

titles, trusts, and corporate formation, governance, and dissolution, even when

religious entities are involved.” Id. “[T]he line between required judicial action

and forbidden judicial intrusion ‘will not always be distinct’ because many

disputes ‘require courts to analyze church documents and organizational structures

to some degree.’” Thiagarajan, 2014 WL 1711224, at *5 (quoting Masterson, 422
S.W.3d at 606).    “[C]ourts must look to the substance and effect of a plaintiff’s

complaint to determine its ecclesiastical implication, not its emblemata.” Tran v.

Fiorenza, 934 S.W.2d 740, 743 (Tex. App.—Houston [1st Dist.] 1996, no writ)

(citing Green v. United Pentecostal Church Int’l, 899 S.W.2d 28, 30 (Tex. App.—

Austin 1995, writ denied)); see also Williams v. Gleason, 26 S.W.3d 54, 59 (Tex.

App.—Houston [14th Dist.] 2000, pet. denied) (“Whether this suit is ecclesiastical,

or concerns property rights, torts, or criminal conduct, is determined by first




                                         9
examining the substance and effect of the [plaintiffs’] petition—without

considering what they use as claims—to determine its ecclesiastical implication.”).

B. Analysis

      Both sides agree that the ecclesiastical abstention doctrine limits the trial

court’s authority to adjudicate this case, but they disagree about the extent to which

that is true. Truelove and Robles contend the entire case should be dismissed

because the trial court lacked jurisdiction to make any of the rulings it did. They

argue that neutral principles may be applied only to disputes over church property,

and not to employment decisions regarding ministers.          Anderson, by contrast,

argues that the trial court had jurisdiction to enter the injunction he sought, but

lacked jurisdiction to declare that the two meetings Anderson called were improper

(and the votes taken at them invalid) due to lack of proper notice. Anderson argues

that the trial court has jurisdiction to grant his requested injunction and declaratory

relief because the trial court can simply review the bylaws and apply neutral




                                          10
principles of law to determine that they do not authorize the board of directors to

terminate him.3

      Truelove and Robles rely upon Dean v. Alford, 994 S.W.2d 392 (Tex.

App.—Fort Worth 1999, no pet.), to support their argument that the trial court

lacks subject-matter jurisdiction.     There, the Fort Worth Court of Appeals

concluded that the trial court lacked subject-matter jurisdiction to resolve a

controversy between two factions in a church regarding their pastor’s termination,

because “a pastor’s ouster is ecclesiastical in nature.” Dean, 994 S.W.2d at 395.

The congregation initially voted to retain its pastor, but later voted to remove him.

Id. at 394. The trial court ordered a new vote that complied with the bylaws. Id.

On appeal, the Fort Worth court held that the case must be dismissed and that the

trial court’s order was void, because “[c]ourts may not attempt to right wrongs

related to the hiring, firing, discipline, or administration of clergy.” Id. at 395.

Because “[t]he minister is the primary agent by which a church seeks to fulfill its


3
      Anderson attached a copy of the bylaws to his petition, but did not introduce a
      copy into evidence at the temporary injunction hearing. Truelove and Robles
      argue that we may not consider the bylaws to determine whether subject-matter
      jurisdiction exists, because Anderson failed to introduce them into evidence. We
      reject this contention, and consider the bylaws in analyzing whether jurisdiction
      exists. See Dallas Cnty. Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465,
      469 (Tex. App.—Dallas 1994, writ denied) (in determining the threshold issue of
      subject-matter jurisdiction, we may review the entire record to determine if any
      evidence supports jurisdiction) (citing Tex. Ass’n of Bus. v. Tex. Air Control Bd.,
      852 S.W.2d 440, 446 (Tex. 1993)).
                                          11
purpose . . . . [m]atters concerning this relationship must be recognized as of prime

ecclesiastical concern.” Id. “While such wrongs may exist and be severe, and

although the administration of the church may be inadequate to provide a remedy,

the preservation of the free exercise of religion is deemed so important a principle

it overshadows the inequities which may result from its liberal application.” Id.

(citing Tran, 934 S.W.2d at 743); see also Hosanna-Tabor Evangelical Lutheran

Church and School v. EEOC, 132 S. Ct. 694, 706 (2012) (ecclesiastical abstention

doctrine prevents civil courts from “[r]equiring a church to accept or retain an

unwanted minister, or punishing a church for failing to do so” because this

“intrudes upon more than a mere employment decision”).

      Dean was decided almost 15 years before Masterson v. Diocese of

Northwest Texas, 422 S.W.3d 594 (Tex. 2013). In Masterson, the Texas Supreme

Court held that whether a church’s vote to disassociate from the diocese complied

with the church’s bylaws was reviewable using neutral principles of law to

determine whether the church or the diocese owned the church building. See id. at

607–10.    Masterson reaffirmed that courts should defer to “religious entities’

decisions on ecclesiastical and church polity questions,” but held that “courts are to

apply neutral principles of law to issues such as land titles, trusts, and corporate

formation, governance, and dissolution, even when religious entities are involved.”

                                         12
Masterson, 422 S.W.3d at 596, 606. After Masterson, it is unclear whether the

propriety of the termination of a minister, which older cases seemed to suggest was

a categorically unreviewable ecclesiastical question, may now be reviewed

applying neutral principles of law in cases in which the question turns on the

substance of a document to which neutral principles of law may be applied, such as

an incorporated church’s bylaws. See id.

      Here, the church’s bylaws provide that the members of the board of directors

have “general oversight and authority to direct, guide, and carry on the business

operations of the church and the work of the members.” By contrast, the minister

has responsibility “for setting the church in order, in the absence of elders.”

      The bylaws contain provisions regarding the notice required for special

meetings of members and directors, requiring that seven days’ notice be given at a

regular worship service of the congregation or printed in the bulletin for special

meetings of members, and three days’ notice be given personally or by telephone

for special meetings of the directors. The bylaws do not specify what may be

accomplished at either type of special meeting.

      The bylaws contain a provision regarding removal of a director, providing

that a director may be removed at any time for justifiable cause, which shall be

specified in the advance notice of the meeting, by at least two-thirds of the

                                          13
members present at any annual or specially-called meeting. No provision in the

bylaws governs the basis for or manner in which a minister may be terminated.

      At the temporary injunction hearing, Maxwell testified that the bylaws did

not “specifically” authorize directors to remove the minister. Maxwell agreed that

“whether . . . Anderson stays or goes is something for the church members to

decide,” but the bylaws say nothing about removal of a minister, by members or

otherwise.

      Having considered the entire record, we conclude that we need not resolve

the question of Masterson’s reach, because although Anderson contends that his

claims regarding his termination may be resolved by applying neutral principles to

the bylaws, the bylaws contain no provisions regarding termination of a minister.

Thus, we cannot merely construe the bylaws under neutral principles of law to

resolve the parties’ dispute.     Cf. Windwood Presbyterian Church, Inc. v.

Presbyterian Church (U.S.A.), No. 01-10-00861-CV, 2014 WL 47750, at *7–8

(Tex. App.—Houston [1st Dist.] Jan. 7, 2014, no pet.) (in declaratory judgment

action regarding ownership of church campus, trial court could apply neutral

principles to documents of title to resolve dispute); see also Westbrook v. Penley,

231 S.W.3d 389, 399 (Tex. 2007) (even if neutral principles approach applied, free

exercise concerns would be implicated because court would have to make

                                        14
determination about propriety of church discipline). Accordingly, we hold the trial

court lacked subject-matter jurisdiction over this dispute under the ecclesiastical

abstention doctrine. Cf. Masterson, 422 S.W.3d at 608 (dispute could be resolved

by application of neutral principles of law, where bylaws expressly governed the

question presented); see also Hosanna-Tabor, 132 S. Ct. at 706; Dean, 994 S.W.2d

at 395.

      Because we conclude that the trial court lacked subject-matter jurisdiction

over this case, we do not reach Anderson’s issues regarding the merits of the trial

court’s denial of his application for a temporary injunction.

                                    Conclusion

      We vacate the trial court’s October 7, 2013 order and render judgment

dismissing the case for want of subject-matter jurisdiction.




                                              Rebeca Huddle
                                              Justice


Panel consists of Justices Keyes, Sharp, and Huddle.




                                         15